IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
 
July 5, 2007
 
Fidelity Transfer Company
1800 South West Temple, Suite 301
Salt Lake City, Utah 84115






RE:
DEEP FIELD TECHNOLOGIES, INC.

 
Ladies and Gentlemen:
 
Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) of even date herewith by and between Deep Field
Technologies, Inc., a New Jersey corporation (the “Company”), and the Buyers set
forth on Schedule I attached thereto (collectively the “Buyers”) and that
certain Pledge and Escrow Agreement (the “Pledge Agreement”) of even date
herewith among the Company, the Buyers and David Gonzalez, as escrow agent (the
“Escrow Agent”). Pursuant to the Securities Purchase Agreement, the Company
shall sell to the Buyers, an the Buyers shall purchase from the Company,
convertible debentures (collectively, the “Debentures”) in the aggregate
principal amount of One Million Seven Hundred Thousand Dollars ($1,300,000),
plus accrued interest, which are convertible into shares of the Company’s common
stock, no par value per share (the “Common Stock”), at the Buyers discretion.
The Company has also issued to the Buyer warrants to purchase up to 20,000,000
shares of Common Stock, at the Buyer’s discretion (the “Warrant”). These
instructions relate to the following stock or proposed stock issuances or
transfers:
 

 
1.
Shares of Common Stock to be issued to the Buyers upon conversion of the
Debentures (“Conversion Shares”) plus the shares of Common Stock to be issued to
the Buyers upon conversion of accrued interest and liquidated damages into
Common Stock (the “Interest Shares”);

 

 
2.
Up to 20,000,000 shares of Common Stock to be issued to the Buyers upon exercise
of the Warrant (the “Warrant Shares”); and

 

 
3.
The transfer of up to 750,000 shares of Common Stock (the “Escrowed Shares”)
that have been delivered to the Escrow Agent pursuant to the Pledge Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
This letter shall serve as our irrevocable authorization and direction to
Fidelity Transfer Company (the “Transfer Agent”) to do the following:
 

1.
Conversion Shares and Warrant Shares.

 

a.
Instructions Applicable to Transfer Agent. With respect to the Conversion
Shares, Warrant Shares and the Interest Shares, the Transfer Agent shall issue
the Conversion Shares, Warrant Shares and the Interest Shares to the Buyers from
time to time upon delivery to the Transfer Agent of a properly completed and
duly executed Conversion Notice (the “Conversion Notice”) in the form attached
as Exhibit A to the Debentures, or a properly completed and duly executed
Exercise Notice (the “Exercise Notice”) in the form attached as Exhibit A to the
Warrant, delivered to the Transfer Agent by the Escrow Agent on behalf of the
Company. Upon receipt of a Conversion Notice or an Exercise Notice, the Transfer
Agent shall use its best efforts within three (3) Trading Days thereafter (i)
issue and surrender to a common carrier for overnight delivery to the address as
specified in the Conversion Notice or the Exercise Notice, a certificate,
registered in the name of the Buyer or its designees, for the number of shares
of Common Stock to which the Buyer shall be entitled as set forth in the
Conversion Notice or Exercise Notice as long as there are enough shares
available in the authorized but unissued or (ii) provided the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Buyers, credit such aggregate number
of shares of Common Stock to which the Buyers shall be entitled to the Buyer’s
or their designees’ balance account with DTC through its Deposit Withdrawal At
Custodian (“DWAC”) system provided the Buyer causes its bank or broker to
initiate the DWAC transaction. For purposes hereof “Trading Day” shall mean any
day on which the Nasdaq Market is open for customary trading.

 

b.
The Company hereby confirms to the Transfer Agent and the Buyer that
certificates representing the Conversion Shares and the Warrant Shares shall not
bear any legend restricting transfer and should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company; provided that counsel to the Company delivers
(i) the Notice of Effectiveness set forth in Exhibit I attached hereto and (ii)
an opinion of counsel in the form set forth in Exhibit II attached hereto, and
that if the Conversion Shares, Warrant Shares and the Interest Shares are not
registered for sale under the Securities Act of 1933, as amended, then the
certificates for the Conversion Shares, Warrant Shares and Interest Shares shall
bear the following legend substantially as follows:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN
 
 
 

--------------------------------------------------------------------------------

 
 
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS
OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”
 

c.
In the event that counsel to the Company fails or refuses to render an opinion
as required to issue the Conversion Shares or the Warrant Shares in accordance
with the preceding paragraph (either with or without restrictive legends, as
applicable), then the Company irrevocably and expressly authorizes counsel to
the Buyer to render such opinion. The Transfer Agent shall accept and be
entitled to rely on such opinion for the purposes of issuing the Conversion
Shares.

 

 
d.
The Transfer Agent views shares covered in a registration statement as not
“registered” until they comply with the registration provisions of the
prospectus, including prospectus delivery requirements being met and that the
shares are sold by the “selling shareholders”. Therefore, the Transfer Agent
shall require a legal opinion stating, in addition to any registration statement
being effective, that the shares may be issued free of restrictive legend as
originally issued shares directly from the Transfer Agent and the reasoning for
why that is appropriate. If the Transfer Agent does not receive such an opinion,
the Transfer Agent will issue the shares with a restrictive legend and will only
be able to remove such legend if the Transfer Agent receives confirmation from
the selling broker that the shares have been sold and that the prospectus
delivery requirements have been met.

 

 
e.
The Transfer Agent has received a fully executed board resolution in the form of
Exhibit B hereto authorizing the Transfer Agent to honor any and all conversion
requests presented by Cornell pertaining to the Conversion Shares and the
Interest Shares and to issue that number of Conversion Shares and Interest
Shares to which Cornell is entitled pursuant to the terms of Debentures.

 

f.
Instructions Applicable to Escrow Agent. Upon the Escrow Agent’s receipt of a
properly completed Conversion Notice or Exercise Notice and the Aggregate
Exercise Price (as defined in the Warrant), the Escrow Agent shall, within one
(1) Trading Day thereafter, send to the Transfer Agent the Conversion Notice or
Exercise Notice as the case may be, which shall constitute an irrevocable
instruction to the Transfer Agent to process such Conversion Notice or Exercise
Notice in accordance with the terms of these instructions.

 

2.
Escrowed Shares.

 
 
 

--------------------------------------------------------------------------------

 
 

a.
With respect to the Escrowed Shares, upon an event of default as set forth in
the Pledge Agreement, the Escrow Agent shall send written notice to the Transfer
Agent (“Escrow Notice”) to transfer such number of Escrow Shares as set forth in
the Escrow Notice to the Buyers. Upon receipt of an Escrow Notice and the share
certificate along with a properly executed stock power, the Transfer Agent shall
promptly transfer such number of Escrow Shares to the Buyers as shall be set
forth in the Escrow Notice delivered to the Transfer Agent by the Escrow Agent.
Further, the Transfer Agent shall promptly transfer such shares from the Buyers
to any subsequent transferee promptly upon receipt of written notice from the
Buyers or their counsel and the share certificate along with a properly executed
stock power. If the Escrow Shares are not registered for sale under the
Securities Act of 1933, as amended, then the certificates for the Escrow Shares
shall bear the legend set forth in Section 1b.

 

b.
In the event that counsel to the Company fails or refuses to render an opinion
as may be required by the Transfer Agent to affect a transfer of the Escrow
Shares (either with or without restrictive legends, as applicable), then the
Company irrevocably and expressly authorizes counsel to the Buyers to render
such opinion. The Transfer Agent shall accept and be entitles to rely on such
opinion for the purpose of transferring the Escrow Shares.

 

3.
All Shares.

 

a.
The Transfer Agent shall reserve for issuance to the Buyers a minimum of
56,000,000 Conversion Shares and 20,000,000 Warrant Shares. All such shares
shall remain in reserve with the Transfer Agent until the Buyers provides the
Transfer Agent instructions that the shares or any part of them shall be taken
out of reserve and shall no longer be subject to the terms of these
instructions.

 

b.
The Company hereby irrevocably appoints the Escrow Agent as a duly authorized
agent of the Company for the purposes of authorizing the Transfer Agent to
process issuances and transfers specifically contemplated herein.

 

c.
The Transfer Agent shall rely exclusively on the Conversion Notice, the Escrow
Notice, or the Exercise Notice and shall have no liability for relying on such
instructions. Any Conversion Notice, Escrow Notice, or Exercise Notice delivered
hereunder shall constitute an irrevocable instruction to the Transfer Agent to
process such notice or notices in accordance with the terms thereof. Such notice
or notices may be transmitted to the Transfer Agent by facsimile or any
commercially reasonable method.

 

d.
The Company hereby confirms to the Transfer Agent and the Buyers that no
instructions other than as contemplated herein will be given to Transfer Agent
by the Company with respect to the matters referenced herein. The Company hereby
authorizes the Transfer Agent, and the Transfer Agent shall be obligated, to
disregard any contrary instructions received by or on behalf of the Company.

 
 
 

--------------------------------------------------------------------------------

 
 

4.
Certain Notice Regarding the Escrow Agent.

 
The Company and the Transfer Agent hereby acknowledge that the Escrow Agent is
general counsel to the Buyers, a partner of the general partner of the Buyers
and counsel to the Buyers in connection with the transactions contemplated and
referred herein. The Company and the Transfer Agent agree that in the event of
any dispute arising in connection with this Agreement or otherwise in connection
with any transaction or agreement contemplated and referred herein, the Escrow
Agent shall be permitted to continue to represent the Buyers and neither the
Company nor the Transfer Agent will seek to disqualify such counsel.
 
The Company hereby agrees that it shall not replace the Transfer Agent as the
Company’s transfer agent without the prior written consent of the Buyers.
 
Any attempt by Transfer Agent to resign as the Company’s transfer agent
hereunder shall not be effective until such date which is not less than
forty-five (45) days after the Company receives prior written notice from the
Transfer Agent of such resignation.
 
The Company herby confirms and the Transfer Agent acknowledges that while any
portion of the Debenture remains unpaid and unconverted the Company and the
Transfer Agent shall not, without the prior consent of the Buyers, (i) issue any
Common Stock or Preferred Stock without consideration or for a consideration per
share less than closing bid price determined immediately prior to its issuance,
(ii) issue any Preferred Stock, warrant, option, right, contract, call, or other
security or instrument granting the holder thereof the right to acquire Common
Stock without consideration or for a consideration per share less than the
closing bid price of the Common Stock determined immediately prior to its
issuance, (iii) issue any S-8 shares of the Company’s Common Stock.
 
 The Company and the Transfer Agent hereby acknowledge and confirm that
complying with the terms of this Agreement does not and shall not prohibit the
Transfer Agent from satisfying any and all fiduciary responsibilities and duties
it may owe to the Company.
 
The Company and the Transfer Agent acknowledge that the Buyers is relying on the
representations and covenants made by the Company and the Transfer Agent
hereunder and are a material inducement to the Buyers purchasing convertible
debentures under the Securities Purchase Agreement. The Company and the Transfer
Agent further acknowledge that without such representations and covenants of the
Company and the Transfer Agent made hereunder, the Buyers would not purchase the
Debentures.
 
Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the
Buyers will be irreparably damaged and that damages at law would be an
inadequate remedy if these Irrevocable Transfer Agent Instructions were not
specifically enforced. Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, the Buyers shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.
 
 
 

--------------------------------------------------------------------------------

 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 

 
COMPANY:
     
Deep Field Technologies, Inc.
     
By:  /s/ Scott Cray

--------------------------------------------------------------------------------

 
Name:  Scott Cray
 
Title:  Acting Secretary
         
/s/ David Gonzalez, Esq.
 
David Gonzalez, Esq.
       



FIDELITY TRANSFER COMPANY
 
By:  /s/ Kevin Kopaunik

--------------------------------------------------------------------------------

Name:  Kevin Kopaunik
Title:  President
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
SCHEDULE OF BUYERS
 
Name
 
Signature
 
Address/Facsimile
Number of Buyers
         
Cornell Capital Partners, L.P.
 
By: Yorkville Advisors, LLC
 
101 Hudson Street - Suite 3700
   
Its: Investment Manager
 
Jersey City, NJ 07303
       
Facsimile:  (201) 985-8266
             
By:  /s/ Mark Angelo

--------------------------------------------------------------------------------

       
Name:  Mark Angelo
       
Its:  Portfolio Manager
             





SCHEDULE I-1
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT I
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 


_________, 200_


________




Attention: 


RE: DEEP FIELD TECHNOLOGIES, INC.


Ladies and Gentlemen:


We are counsel to Deep Field Technologies, Inc., (the “Company”), and have
represented the Company in connection with that certain Securities Purchase
Agreement, dated as of ________________ ____, 200_ (the “Securities Purchase
Agreement”), entered into by and among the Company and the Buyers set forth on
Schedule I attached thereto (collectively the “Buyers”) pursuant to which the
Company has agreed to sell to the Buyers up to $1,700,000 of secured convertible
debentures, which shall be convertible into shares (the “Conversion Shares”) of
the Company’s common stock, no par value per share (the “Common Stock”), in
accordance with the terms of the Securities Purchase Agreement. Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement, dated as of ______________ ___, 200_, with the Buyers (the
“Investor Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Conversion Shares under the Securities Act
of 1933, as amended (the “1933 Act”). In connection with the Company’s
obligations under the Securities Purchase Agreement and the Registration Rights
Agreement, on _______, 200_, the Company filed a Registration Statement (File
No. ___-_________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the sale of the Conversion Shares.
 
In connection with the foregoing, we advise the Transfer Agent that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at ____ P.M.
on __________, 200_ and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Conversion Shares are available for sale under
the 1933 Act pursuant to the Registration Statement.
 

EXHIBIT I-1
 
 

--------------------------------------------------------------------------------

 
 
 
The Buyers has confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Conversion Shares.
 
Very truly yours,








By:      















EXHIBIT I-2
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT II
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF OPINION
 


________________ 200_


VIA FACSIMILE AND REGULAR MAIL


________




Attention: 


RE: DEEP FIELD TECHNOLOGIES, INC.


Ladies and Gentlemen:
 
We have acted as special counsel to Deep Field Technologies, Inc. (the
“Company”), in connection with the registration of ___________shares (the
“Shares”) of its common stock with the Securities and Exchange Commission (the
“SEC”). We have not acted as your counsel. This opinion is given at the request
and with the consent of the Company.
 
 
In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on _________ ___, 200_. The Company filed the
Registration Statement on behalf of certain selling stockholders (the “Selling
Stockholders”). This opinion relates solely to the Selling Shareholders listed
on Exhibit “A” hereto and number of Shares set forth opposite such Selling
Stockholders’ names. The SEC declared the Registration Statement effective on
__________ ___, 200_.
 
We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as amended.
Information regarding the Shares to be sold by the Selling Shareholders is
contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference. This opinion
does not relate to the issuance of the Shares to the Selling Stockholders. The
opinions set forth herein relate solely to the sale or transfer by the Selling
Stockholders pursuant to the Registration Statement under the Federal laws of
the United States of America. We do not express any opinion concerning any law
of any state or other jurisdiction.
 
 
In rendering this opinion we have relied upon the accuracy of the foregoing
statements.
 

EXHIBIT II-1
 
 

--------------------------------------------------------------------------------

 

 
Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and that ________ may remove the restrictive legends contained on the
Shares. This opinion relates solely to the number of Shares set forth opposite
the Selling Stockholders listed on Exhibit “A” hereto.
 
 
This opinion is furnished to Transfer Agent specifically in connection with the
sale or transfer of the Shares, and solely for your information and benefit.
This letter may not be relied upon by Transfer Agent in any other connection,
and it may not be relied upon by any other person or entity for any purpose
without our prior written consent. This opinion may not be assigned, quoted or
used without our prior written consent. The opinions set forth herein are
rendered as of the date hereof and we will not supplement this opinion with
respect to changes in the law or factual matters subsequent to the date hereof.
 
Very truly yours,




EXHIBIT II-2
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
(LIST OF SELLING STOCKHOLDERS)
 
Name:
 
No. of Shares:
                                                     

 
EXHIBIT A-1
 

--------------------------------------------------------------------------------

 

